Citation Nr: 1016724	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-11 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, as due to exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, as 
due to exposure to herbicides.

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus, 
type II.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
nephropathy, also claimed as urinary tract infections, as due 
to exposure to herbicides, or as secondary to diabetes 
mellitus, type II.

5.  Entitlement to service connection for nephropathy also 
claimed as urinary tract infections, as due to exposure to 
herbicides, or as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in January 2010 by the 
undersigned Veterans Law Judge. 

The issues of entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus, 
type II, and entitlement to service connection for 
nephropathy, also claimed as urinary tract infections, to 
include as secondary to exposure to herbicides, or as 
secondary to diabetes mellitus, type II, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the Veteran 
more likely than not was on a ship that stopped in Vietnam 
while en route from Japan to Thailand in April 1968; prostate 
cancer was diagnosed in 2008 and the Veteran is currently 
being treated for diabetes mellitus, type II.

2.  The claim for service connection for urinary tract 
infections was originally denied by the RO in September 2002; 
the Veteran was notified in writing of the decision, but he 
did not initiate an appeal within the applicable time limit.

3.  Evidence pertaining to the Veteran's urinary tract 
infections, or nephropathy, received since the September 2002 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.313 (2009).

2.  Prostate cancer may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309, 3.313 (2009).

3.  The RO's September 2002 decision that denied service 
connection for urinary tract infections is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received since the September 2002 rating 
decision is new and material, and the Veteran's claim for 
service connection for urinary tract infections, or 
nephropathy, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Diabetes Mellitus, 
Type II and Prostate Cancer, Due to Exposure to Herbicides

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303(a).  Generally, in order to prevail on the issue of 
service connection on the merits, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Additionally, a Veteran who, during active military, naval or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a).  If a Veteran was exposed to an herbicide agent 
during active military, naval, or air service, prostate 
cancer shall be service-connected, even if there is no record 
of such disease during service.  38 C.F.R. § 3.309(e).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran claims entitlement to service connection for 
diabetes mellitus, type II and prostate cancer, due to 
exposure to herbicides.  He asserts to have been in Vietnam 
on a stopover, while en route to Thailand.

The Board finds that it is clear from the evidence of record 
that the Veteran is currently being treated for diabetes 
mellitus, type II.  See VA outpatient active problem list, 
September 2009.  Additionally, the Veteran was diagnosed with 
prostate cancer following service, in December 2008.  

Service personnel records indicate the Veteran received the 
Vietnam Service Medal, the Vietnam Campaign Medal, the 
National Defense Service Medal and a Good Conduct Medal.  
Personnel records indicate the Veteran was transferred to 
Thailand, where he served from March 1968 to July 1968.  The 
Veteran testified that his unit flew to Thailand in March 
1968, while he and other unit members accompanied supplies 
aboard a ship that stopped in Vietnam.  

Unfortunately, there is no service personnel documentation of 
the Veteran having made a visitation in Vietnam.  Although 
personnel records do not reflect that his ship landed in 
Vietnam while en route to Thailand, one of the normal paths 
to Thailand included stops in Vietnam.  Additionally, morning 
reports obtained corroborate the Veteran's account that he 
stopped over in Vietnam and did not arrive in Thailand until 
April 1968.

The Veteran has testified under oath, and the Board finds the 
Veteran's statements to be credible.  The record shows that 
the Veteran has been cooperative in seeking out sources of 
collateral evidence to support his claim, and the Board finds 
no reason to doubt his credibility.  Additionally, personnel 
records show about a one-month delay enroute to Thailand.  
Therefore, resolving all doubt in favor of the Veteran, the 
Board finds that the evidence is in equipoise regarding 
whether the Veteran had "service in Vietnam" as defined by 
regulation, and he is therefore entitled to the presumption 
that he was exposed to herbicides during service in 1968.  

Accordingly, service connection for diabetes mellitus, type 
II, and prostate cancer is granted on a presumptive basis due 
to exposure to Agent Orange.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.307, 3.309(e).

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Nephropathy, 
Claimed as Urinary Tract Infections as Due to Exposure to 
Herbicides, or as Secondary to Diabetes Mellitus, Type II

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection for urinary tract infections was first 
denied in a rating decision of September 2002.  The Veteran 
was notified of his right to appeal that decision in 
September 2002.  The Veteran filed a timely notice of 
disagreement in January 2003 and a statement of the case 
(SOC) was issued in July 2003.  The Veteran did not file a 
timely substantive appeal and subsequently, September 2002 
rating decision became final when the Veteran did not perfect 
his appeal within the statutory time limit.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim 
for service connection for urinary tract infections may only 
be opened if new and material evidence is submitted.  

In this instance, since the September 2002 decision denied 
the claim on the basis that there was no evidence of urinary 
tract infections during or after service, the Board finds 
that new and material evidence would consist of evidence of 
urinary tract infections during or after service.

Evidence received since the September 2002 rating decision 
consists of numerous records and documents.  Specifically, 
the Veteran has submitted private medical evidence 
documenting a diagnosis of recurrent urinary tract infections 
in June 2001.  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  See 38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for 
urinary tract infections, or nephropathy, is reopened.

The Board has reopened the claim of service connection for 
nephropathy, claimed as urinary tract infections, and is 
remanding the claim, as will be discussed subsequently.  The 
Board has not taken any adverse action on the claim, and any 
deficiencies regarding duties to notify and to assist the 
Veteran that may exist in this case are not prejudicial to 
the Veteran at this time.


ORDER

Service connection for diabetes mellitus, type II, is 
granted.

Service connection for prostate cancer is granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for nephropathy, 
claimed as urinary tract infections; to this extent, the 
appeal is granted.





REMAND

The claim of service connection for nephropathy, claimed as 
urinary tract infections has been reopened.  In light of the 
evidence presented, additional clinical information is 
necessary.  

VA has a duty to assist a claimant in obtaining evidence; 
such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service treatment records indicate that on the Veteran's 
Report of Medical History for his entrance examination in 
August 1966, the physician noted that six to seven years 
previous, the Veteran did not have a stone but he had a 
kidney infection.  The Veteran was treated for urethritis in 
May 1968.  The discharge examination was silent as to any 
abnormalities.

Post-service records indicate the Veteran was diagnosed with 
recurrent urinary tract infections in June 2001 and continued 
to experienced urinary tract infections in July 2002.  
Additionally, VA outpatient records indicate that urinary 
tract infections are an active problem for the Veteran.  The 
Veteran was also diagnosed with prostate cancer and diabetes 
mellitus, type II, and exposure to herbicides during service 
has been conceded.

A remand is necessary to afford the Veteran a VA examination 
to determine the nature and etiology of his nephropathy 
and/or urinary tract infections.

The Veteran is also claiming entitlement to service 
connection for erectile dysfunction that he asserts he is 
secondary to his diabetes mellitus, type II.  The Board notes 
that the Veteran is also service-connected for prostate 
cancer.  VA outpatient records indicate the Veteran was seen 
for erectile dysfunction in July 2004 and prescribed Viagra.  
The Board finds that a remand is required in order to afford 
the Veteran a VA examination and an opinion.  
Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination 
for nephropathy/urinary tract 
infections.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and the examiner should 
clarify the Veteran's diagnosis.

The examiner is requested to review all 
pertinent records associated with the 
claims file, and offer comments and an 
opinion addressing:

a)  whether it is at least as 
likely as not (i.e., 
probability of 50 percent) 
that any diagnosed 
nephropathy/urinary tract 
infections/disability had 
their onset during service, 
were aggravated during 
service, or are in any 
other way causally related 
to his active service, 
including the Veteran's 
exposure to herbicides; and

b)  whether it is at least as 
likely as not (i.e., 
probability of 50 percent) 
that the Veteran's 
nephropathy/urinary tract 
infections/disability are 
proximately due to or 
aggravated by his service-
connected diabetes mellitus 
or his service-connected 
prostate cancer.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

2.  Afford the Veteran a VA examination 
for erectile dysfunction.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent):

a)	that the Veteran's erectile 
dysfunction had its onset 
during service, or is in 
any other way causally 
related to his active 
service; and

b)	that the Veteran's erectile 
dysfunction is proximately 
due to or aggravated by his 
diabetes mellitus, type II 
or prostate cancer.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

3.  After all of the above actions have 
been completed, readjudicate the 
claims.  If the claims remain denied, 
issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


